Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.

Allowable Subject Matter
Claims 1-7, 9, 11-15, 17-18, and 20 have been allowed.
The following is an examiner’s statement of reasons for allowance. Specifically, none of the newly cited references in the IDS filed August 5, 2022 (U.S. Pat. Nos. 7,190,387; 7,192,692; and 7,867,695) individually or taken together teach or disclose, in combination with the other limitations:
Re 1-7, 9: in claim 1, “the plurality of regions of spatially modulated microstructures on at least one side of the substrate comprising a plurality of first regions constructed and arranged to cause the first level of spreading of light, and each of the plurality of first regions comprises a first plurality of parallel prisms oriented in a first direction on a first side of the substrate and a second plurality of parallel prisms oriented in a second direction orthogonal to the first direction on a second side of the substrate opposite the first side, the plurality of regions of spatially modulated microstructures on at least one side of the substrate further comprising a plurality of second regions constructed and arranged to cause the second level of spreading of light, and each of the plurality of second regions comprises the first plurality of parallel prisms oriented in the first direction on the first side of the substrate and a third plurality of parallel prisms oriented in the first direction on the second side of the substrate, the plurality of regions of spatially modulated microstructures on at least one side of the substrate further comprising a plurality of third regions that surround outer perimeters of the plurality of first regions, and each of the plurality of third regions is constructed and arranged to cause a third level of spreading of light, the third level being less than the first level and greater than the second level, and each of the plurality of third regions comprises a gradient comprising a fourth plurality of elongated prisms on the second side of the substrate continuously varying in angle relative to the first direction and the second direction as the positions of the fourth plurality of elongated prisms move away from the first regions so as to create a swirl-like pattern that surrounds the second plurality of elongated prisms in the first regions on the second side of the substrate.”

Re 11-15, 17-18, and 20: in claim 11, “the plurality of regions of spatially modulated microstructures on at least one side of the substrate comprising a plurality of first regions constructed and arranged to cause the first level of spreading of light, and each of the plurality of first regions comprises a first plurality of parallel prisms oriented in a first direction on a first side of the substrate and a second plurality of parallel prisms oriented in a second direction orthogonal to the first direction on a second side of the substrate opposite the first side, and wherein centers of the plurality of first regions are positioned directly over centers of the light emitting diodes, the plurality of regions of spatially modulated microstructures on at least one side of the substrate further comprising a plurality of second regions constructed and arranged to cause the second level of spreading of light, and each of the plurality of second regions comprises the first plurality of parallel prisms oriented in the first direction on the first side of the substrate and a third plurality of parallel prisms oriented in the first direction on the second side of the substrate, and wherein centers of the plurality of second regions are positioned directly over areas between the light emitting diodes, the plurality of regions of spatially modulated microstructures on at least one side of the substrate further comprising a plurality of third regions that surround outer perimeters of the plurality of first regions, and each of the plurality of third regions constructed and arranged to cause a third level of spreading of light, the third level being less than the first level and greater than the second level, and each of the plurality of third regions comprises a gradient comprising a fourth plurality of elongated prisms on the second side of the substrate continuously varying in angle relative to the first direction and the second direction as the positions of the fourth plurality of elongated prisms move away from the first regions so as to create a swirl-like pattern that surrounds the second plurality of elongated prisms in the first regions on the second side of the substrate.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875